Per curiam.
On further consideration of the record in the present case, this court has reached the conclusion that the application for writ of certiorari was improvidently *850granted, and accordingly the case is dismissed.
Argued September 13, 1977
Decided October 20, 1977.
Nickerson & Gaulden, Thomas Henry Nickerson, for appellant.
Freeman & Hawkins, Joe C. Freeman, Jr., William Q. Bird, Powell, Goldstein, Frazer & Murphy, Robert W. Patrick, Jerry W. Blackstock, Karen Wildau, for appellees.

Case dismissed.


All the Justices concur, except Hall, J., who dissents, and Marshall, J., who is disqualified.